MEMORANDUM **
Petitioner Gagik Dulyan petitions for review from a decision of the Board of Immigration Appeals, affirming without opinion an immigration judge’s (IJ) denial of Petitioner’s application for asylum, withholding of removal, and relief under the Convention Against Torture. We deny the petition.
We review the IJ’s adverse credibility finding for substantial evidence, Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir. 2004), and conclude that the evidence in the record did not compel the IJ to believe Petitioner’s testimony. For example, Petitioner testified that government agents arrested him, detained him for more than a week, beat him (requiring hospitalization), and burned his business just a few days after the murder of his father by other agents of the government in May of 1992. Yet, his application and the testimony of a witness pegged the date of the alleged arrest (and the events that followed it) in May of 1993, and medical records that Petitioner introduced showed treatment in 1993. When confronted with this contradiction, Petitioner said that he was confused and that the events must have happened to him in May of 1993. This discrepancy is not a trivial inability to recall precise dates of events, as in Singh v. Gonzales, 403 F.3d 1081 (9th Cir. 2005), but rather is a discrepancy in the relationship between two independently traumatic events, both of which allegedly pertained to ethnicity and political opinion.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.